DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.

Response to Amendment
Applicant’s amendment filed on November 16, 2020 has been entered.  Claim 10 has been amended.  As such, Claims 1, 2, 4, 5, 8, 10, 12-14, 17, and 19-24 are currently pending in the application, with Claims 23 and 24 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,539,077 to Floyd (“Floyd”).
Floyd discloses an aqueous resin composition for use as a binder in a nonwoven fabric that comprises a polyol.  See, e.g., Abstract, Examples, entire document.  A preferred polyol is polyvinyl alcohol, column 2, lines 27-29, which is provided in a preferred amount of 15% to 50% by dry basis weight of the resin combination, and is combined with a catalyst such as aluminum chloride, column 2, lines 39-43, which is provided in a preferred amount of 1 to 10% by weight of a reaction product which is mixed with the polyol.  Column 2, lines 43-47 and Table 2.  As such, if the polyol is present in an amount of 50% by weight of the resin composition, and the catalyst is present in an amount of 6% by weight of the reaction product, which would be 50% by weight of the resin composition, then the ratio of metal catalyst to polyol is about 1:9.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Floyd further discloses that polyvinyl alcohol can be fully hydrolyzed.  See, e.g., Example IV.

Claims 1, 2, 4, 5, 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0252855 to Pisanova et al. (“Pisanova”) in view of U.S. Patent Application Publication No. 2013/0023174 to Quinn (“Quinn”).
With regard to Claims 1, 2, 4, and 21, Pisanova discloses a formaldehyde-free curable aqueous composition containing polyvinyl alcohol, a cross-linking agent, and a catalyst, wherein the composition is used as a binder in nonwoven products, such as fiberglass insulation.  See, e.g., Abstract, entire document.  Pisanova teaches that the polyvinyl alcohol in the binder composition can be 88.5% hydrolyzed.  See, e.g., paragraph [0068] (listing CELVOL 205S as See, e.g., Abstract, paragraph [0033], entire document.  Quinn also teaches that the catalyst used in the binder composition can comprise a metal salt.  Paragraph [0054].  Quinn teaches that the amount of catalyst can be present in an amount of 0.5% to about 10% by weight, or preferably in an amount of 3% to 6% by weight, based on the total solids in the binder composition.  Paragraph [0055].  As to the amount of polyvinyl alcohol in the binder composition, Quinn teaches that the preferred amount of polyol is present in an amount of 20% to 99% by weight of the total solids.  Paragraph [0034].  As such, Quinn teaches that a weight ratio of metal salt catalyst to polyol in such binder compositions falls within the claimed ranges of 1:19 to 1:1 (Claims 1 and 21) or 1:4 to 1:1 (Claim 10).  For example, a catalyst amount of 5% by weight based upon the total solids and a polyol amount of 20% by weight based on the total solids would provide metal salt to polyol ratio of 1:4.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the catalyst metal salt in a ratio amount of 1:19 to 1:1, or 1:4 to 1:1, compared to the polyol in the binder composition disclosed by Pisanova, in order to provide a suitable catalyst amount for the binder to enable proper polymerization and cross-linking, as shown to be known in the art by Quinn.  With regard to Claim 5, Pisanova teaches that a suitable metal salt catalyst includes aluminum chloride or aluminum sulphate.  Paragraph [0048].  With regard to Claim 8, Pisanova discloses the polyvinyl alcohol has a viscosity of 2.5 to 5.0 centipoise.  Paragraph [0039].  With regard to .  

Allowable Subject Matter
Claims 10, 12-14, 17, 19, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendment to Claim 10 in accompaniment with the arguments filed on November 16, 2020 are persuasive to overcome the prior art rejection to that claim and its dependent claims.  Claim 10 has been amended to recite that the binder composition cures to form a network comprising the metal salt, which is represented in Applicant’s specification in paragraph [0091] of the Specification.  As noted by Applicant, Quinn teaches that the metal salt acts as a catalyst, which means that the metal salt disclosed by Quinn does not take part in the chemical reaction involving the plurality of fibers with the binder composition.  Applicant’s arguments are persuasive in that regard.

Response to Arguments
Applicant's arguments filed November 16, 2020 with respect to Claims 1, 2, 4, 5, 8, 21, and 22 have been fully considered but they are not persuasive.
Applicant argues that the binder of Floyd relied upon by the Office is not a polyol and a metal salt.  Applicant argues that the binder of Floyd is a combination of a polyol which is cross-linked with a dialdehyde-amine reaction product.  In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the exclusion of a dialdehyde-amine reaction product) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 utilizes the open-ended transitional phrase “comprising” prior to listing the limitations.  As such, other ingredients are not precluded from the scope of Claim 1.  The binder disclosed by Floyd, in fact, comprises a metal salt.  That is the only requirement of Claim 1 with respect to its presence, and it is therefore satisfied.  
 Applicant argues that Floyd is interested in how the addition of a polyol improves the performance of another resin, which explains why the polyol is only used in amounts of up to 25% of the total resin composition of Floyd.  However, this is inconsequential with respect to Claim 1.  Claim 1 does not have any “minimum amount” requirement with respect to the polyol.  The only “respective amount” of polyol required in Claim 1 is in comparison to the amount of metal salt.  Floyd satisfies this Claim 1 limitation, even if Floyd only uses polyol in a total amount of 25% of the resin composition.
Applicant argues that Example G of Floyd, which does not utilize a metal salt, performs better than the Examples D and F, which do utilize a metal salt.  The Examiner disagrees.  Example G reports a tensile strength value of 8.9.  Table 3.  However, this is not much different than the tensile strength value reported for Example D of 8.6.  It certainly does not represent a teaching away.  Nowhere does Floyd suggest that the presence of the metal salt caused any kind of hindrance.  Moreover, the person having ordinary skill in the art is entitled to select performance based upon other properties besides tensile strength, such as elongation properties.  Additionally, Example G of Floyd utilizes polyvinyl alcohol that is reacted with glyoxal, and is therefore not commensurate in scope with the present claims as a comparative example.  Finally, other examples disclosed by Floyd, such as Examples E and H, included the metal salt and reported a higher tensile strength than Example G.  The person having ordinary 
Applicant argues that there is no reasonable expectation of success for combining Pisanova with Quinn because Pisanova is directed to a binder composition that includes polyvinyl alcohol and a multi-functional crosslinker, such as polyacid or polyaldehyde, whereas Quinn is directed to a binder composition that includes a starch and a phosphorous containing cross-linking agent.   The Examiner disagrees.  Quinn teaches that the polyol used in their binder composition can be a starch, but it can alternatively be polyvinyl alcohol.  Paragraph [0011] (“the polyol may be a water-soluble polysaccharide … or it may be polymeric like polyvinyl alcohol”).  Thus, both Pisanova and Quinn relate to binder compositions that utilize polyvinyl alcohol.  The cross-linking agents used in Pisanova and Quinn may be different, but the function of the cross-linking agent is the same, i.e. to provide covalent binds across the polyols to create a binder material.  Both references teach using a metal salt as a catalyst.  And because Pisanova is silent with respect to the amount of catalyst to be used, the person having ordinary skill in the art is entitled to look to other binder compositions known in the art that utilize a polyol, such as polyvinyl alcohol, to assist in determining an appropriate amount of catalyst.  “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”  M.P.E.P. 2143.02(II).  In this instance, Quinn is similar to Pisanova in that it utilizes a polyol, such as polyvinyl alcohol in a binder composition in the presence of a cross-linker and a metal catalyst.  Although the cross-linkers used in Quinn in Pisanova are different, their function is similar, and there is no requirement for absolute predictability in making a prima facie case for obviousness.
Applicant argues that Pisanova and Quinn are both directed to binder chemistry, but that it where the similarities end.  The Examiner disagrees.  Pisanova discloses a formaldehyde-
Applicant argues that Figures 7 and 8 of the specification show improved hot/humid strength over comparable binders.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  Neither burden is met.  Applicant’s specification states that Figure 7 shows the percent recovery comprising polyvinyl alcohol and aluminum in weight ratios of 90:10 and 80:20, compared to polyvinyl alcohol alone.  Neither of the prior art references utilize polyvinyl alcohol alone, so the comparative example is not commensurate in scope with the prior art.  Moreover, Applicant’s Claims 1 and 21 recite a much broader range of polyvinyl alcohol to aluminum ratios.  For example Claims 1 and 21 recite that the range is 1:19 to 1:1.  Thus, the Examples set forth in Figure 7 are not commensurate in scope with the claims.  Similarly, Figure 8 utilizes a comparative example that is not commensurate in scope with Pisanova and Quinn while disclosing examples that provide much narrower scope of ratio amounts compared to that which is claimed.  As such, unexpected results have not been demonstrated as the examples 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789